Citation Nr: 1447530	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in front of the undersigned Acting Veterans Law Judge at a videoconference hearing held in July 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and finds that additional development is needed prior to deciding the claim.  The Board regrets the additional delay, but the additional development is needed to ensure due process.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In regards to the claim for service connection for hearing loss disability and tinnitus, the Veteran was afforded a VA examination in December 2009.  While the examiner provided an etiology opinion, a rationale for the opinion was not provided; and the report is therefore inadequate.  Moreover, it does not discuss the positive nexus opinion provided by a private physician in July 2009.  Furthermore, periodic physicals of the Veteran's time in the Army National Guard show that the Veteran had high frequency hearing loss as early as just three years post active duty service.  The December 2009 examiner did not discuss this in her opinion.  

On remand, the file should be returned to the December 2009 VA examiner and a rationale for the opinion should be requested.  The examiner should also be asked to discuss the positive nexus opinion of July 2009 and the findings of high frequency hearing loss noted just three years post active duty as noted in the Army National Guard records.  

As to the claim for service connection for sinusitis, it appears that there may be missing treatment records.  In the May 2012 VA examination report, the examiner noted the Veteran reported he had had a CT scan of the sinuses in 2010, however, the scan results were not in the claims file.  The Board has reviewed the claims file and cannot find the records.  On remand, the RO should request that the Veteran provide clarification as to where the 2010 CT scan was done and provide any release of information forms necessary to obtain the outstanding records.  Given that there may be outstanding records which are also relevant to the rhinitis claim, the Board will defer a decision on the claim for service connection for rhinitis until all outstanding treatment records have been obtained.

The Board also notes that the Veteran has testified he went to sick call numerous times while on active duty for treatment of his rhinitis and/or sinusitis.  However, a review of the claims file does not show any sick call reports.  On remand, any outstanding sick call reports must be obtained.

Finally, the Board notes that in the May 2012 VA examination report, the examiner found that there was no evidence of sinusitis since service.  However, the Veteran has claimed that he continued to have sinusitis since his release from active duty.  Moreover, given the fact that there may be outstanding records which may be associated with the claim file, once any additional records are obtained and associated with the claim file, the May 2012 examiner should be asked to confirm whether there is a diagnosis of sinusitis post active duty and if so, provide an etiology opinion. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify all dates, places and physicians who treated him for his sinusitis since service, to include the location and provider who conducted the 2010 sinus CT noted by the May 2012 VA examiner.  Releases of Information forms should be provided as needed.  The RO/AMC should obtain all identified outstanding treatment records.  All efforts to obtain any outstanding treatment records should be clearly documented in  the claim file.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2014).


2. Obtain any outstanding service treatment records, specifically any sick call records for the Veteran while he was on active duty.  All efforts to obtain the records should be clearly documented in the claims file.  All responses, including any negative responses should be documented in the claims file. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2014).

3. Return the claims folder to the VA examiner who conducted the December 2009 VA audiological examination to provide a rationale for the opinion rendered.  The examiner should specifically discuss the July 2009 private etiology opinion, as well as the findings of high frequency hearing loss within three years of separation from active duty.  


If the examiner who conducted the December 2009 VA examination is not available, the Veteran should be scheduled for a new VA audiological examination.  The claim file should be made available to the examiner and the examiner must be given access to the Veteran's Virtual VA file.  After appropriate testing is conducted, the examiner should provide an opinion as to whether any hearing loss and tinnitus found is related to service or whether such an etiology is unlikely.  

A complete rationale for any opinion rendered must be provided.

4. After the above development in 1 and 2 above have been completed, return the claims folder to the May 2012 VA examiner and request that he provide an opinion as to whether the Veteran has been diagnosed with sinusitis at any time during the appeal period or since July 2008.  If the Veteran has been diagnosed with sinusitis within the appeal period , the examiner should provide an opinion as to whether any diagnosed sinusitis is due to service or whether such an etiology is unlikely.  The claim file should be made available to the examiner and access to the Veteran's Virtual VA file should be granted.  A complete rationale for any opinion rendered should be provided.  

5. Then readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



